




CEO Restricted Stock Agreement


Forward Air Corporation
Amended and Restated Stock Option and
Incentive Plan
Grantee: Bruce A. Campbell
No. of Shares:             


This Agreement (the “Agreement”) evidences the award of ____________ restricted
shares (each, an “Award Share,” and collectively, the “Award Shares”) of the
Common Stock of Forward Air Corporation, a Tennessee corporation (the
“Company”), granted to you, Bruce A. Campbell, effective as of February __, 2016
(the “Grant Date”), pursuant to the Forward Air Corporation Amended and Restated
Stock Option and Incentive Plan, as amended (the “Plan”), and conditioned upon
your agreement to the terms described below. All of the provisions of the Plan
are expressly incorporated into this Agreement.


1.    Terminology. Capitalized words used in this Agreement not defined above
are defined in the Glossary at the end of this Agreement or in the Plan.


2.    Vesting.


(a)    All of the Award Shares are nonvested and forfeitable as of the Grant
Date.


(b)    So long as your Service with the Company is continuous from the Grant
Date through the applicable date upon which vesting is scheduled to occur,
one-third (1/3rd) of the Award Shares will vest and become nonforfeitable on
each anniversary of the Grant Date, such that 100% of the Award Shares will be
vested and nonforfeitable on the third anniversary of the Grant Date.


(c)    If you die while in the Service of the Company or your Service terminates
by reason of Disability, all of the Award Shares will become vested and
nonforfeitable as of your death or such termination of employment.


(d)    Unless otherwise determined by the Committee or as specified herein, none
of the Award Shares will become vested and nonforfeitable after your Service
with the Company ceases.


(e)    If a Change in Control occurs, the vesting and forfeitability of the
Award Shares shall not be altered or accelerated solely as a result of such
occurrence unless otherwise determined by the Committee in its discretion, and
the Award Shares shall be assumed or an equivalent award shall be substituted by
the successor corporation to the Company or a parent or subsidiary of such
successor corporation (each such assumed or equivalent award, a “Substitute
Award”). In the event that you suffer a Qualifying Termination coincident with
or within 24 months following the occurrence of a Change in Control, the Award
Shares or Substitute Award, to the extent not previously vested nor earlier
forfeited, shall become fully vested and nonforfeitable as of the date of such
Qualifying Termination. If a Substitute Award is not issued or the Award Shares
assumed in connection with the Change in Control, as determined in the
discretion of the Committee, then the Committee shall provide for full vesting
and lapse of restrictions on the Award Shares immediately before the effective
time of the Change in Control.


3.    Termination of Employment or Service.


(a)    Unless otherwise determined by the Committee or as specified herein, if
your Service with the Company ceases for any reason other than death or
Disability, all Award Shares that are not then vested and nonforfeitable will be
immediately forfeited by you and transferred to the Company upon such cessation
for no consideration.


(b)    You acknowledge and agree that upon the forfeiture of any unvested Award
Shares in accordance with Section 3(a), (i) your right to vote and to receive
cash dividends on, and all other rights, title or interest




--------------------------------------------------------------------------------




in, to or with respect to, the forfeited Award Shares shall automatically,
without further act, terminate and (ii) the forfeited Award Shares shall be
returned to the Company. You hereby irrevocably appoint (which appointment is
coupled with an interest) the Company as your agent and attorney-in-fact to take
any necessary or appropriate action to cause the forfeited Award Shares to be
returned to the Company, including without limitation executing and delivering
stock powers and instruments of transfer, making endorsements and/or making,
initiating or issuing instructions or entitlement orders, all in your name and
on your behalf. You hereby ratify and approve all acts done by the Company as
such attorney-in-fact. Without limiting the foregoing, you expressly acknowledge
and agree that any transfer agent for the Common Stock of the Company is fully
authorized and protected in relying on, and shall incur no liability in acting
on, any documents, instruments, endorsements, instructions, orders or
communications from the Company in connection with the forfeited Award Shares or
the transfer thereof, and that any such transfer agent is a third party
beneficiary of this Agreement.


4.    Restrictions on Transfer.


(a)    Until an Award Share becomes vested and nonforfeitable, it may not be
sold, assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise), except by will or the laws of
descent and distribution, and shall not be subject to execution, attachment or
similar process.
(b)    Any attempt to dispose of any such Award Shares in contravention of the
restrictions set forth in Section 4(a) of this Agreement shall be null and void
and without effect. The Company shall not be required to (i) transfer on its
books any Award Shares that have been sold or transferred in contravention of
this Agreement or (ii) treat as the owner of Award Shares, or otherwise accord
voting, dividend or liquidation rights to, any transferee to whom Award Shares
have been transferred in contravention of this Agreement.


5.    Stock Certificates. You are reflected as the owner of record of the Award
Shares as of the Grant Date on the Company’s books. The Company or an escrow
agent appointed by the Committee will hold in escrow the share certificates for
safekeeping, or the Company may otherwise retain the Award Shares in
uncertificated book entry form, until the Award Shares become vested and
nonforfeitable. Until the Award Shares become vested and nonforfeitable, any
share certificates representing such shares will include a legend to the effect
that you may not sell, assign, transfer, pledge, or hypothecate the Award
Shares. All regular cash dividends on the Award Shares held by the Company will
be paid directly to you on the dividend payment date. As soon as practicable
after vesting of an Award Share, the Company will continue to retain the Award
Share in uncertificated book entry form but remove the restrictions on transfer
on its books with respect to that Award Share. Alternatively, upon your request,
the Company will deliver a share certificate to you or deliver a share
electronically or in certificate form to your designated broker on your behalf,
for the vested Award Share.


6.    Tax Election and Tax Withholding.


(a)    You hereby agree to make adequate provision for foreign, federal, state
and local taxes required by law to be withheld, if any, which arise in
connection with the grant or vesting of the Award Shares. The Company shall have
the right to deduct from any compensation or any other payment of any kind due
you (including withholding the issuance or delivery of shares of Common Stock or
redeeming Award Shares) the amount of any federal, state, local or foreign taxes
required by law to be withheld as a result of the grant or vesting of the Award
Shares in whole or in part; provided, however, that the value of the shares of
Common Stock withheld may not exceed the statutory minimum withholding amount
required by law. In lieu of such deduction, the Company may require you to make
a cash payment to the Company equal to the amount required to be withheld. If
you do not make such payment when requested, the Company may refuse to issue any
Common Stock certificate under this Agreement until arrangements satisfactory to
the Committee for such payment have been made.


(b)    You hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the availability and
advisability of making an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, and that any such election, if made, must be made
within 30 days of the Grant Date. You expressly acknowledge that you are solely
responsible for filing any such Section 83(b) election with the appropriate
governmental authorities, irrespective of the fact that such election is also
delivered to the Company. You may not rely on the Company or any of its
officers, directors or employees for tax or legal advice regarding this award.
You acknowledge that you have sought tax and legal advice from your own advisors
regarding this award or have voluntarily and knowingly foregone such
consultation.






--------------------------------------------------------------------------------




7.    Adjustments for Corporate Transactions and Other Events.


(a)    Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of Award Shares and the number of such Award Shares that are
nonvested and forfeitable shall, without further action of the Committee, be
adjusted to reflect such event. Fractional shares that result from such
adjustments shall be eliminated. Adjustments under this Section 7 will be made
by the Committee, whose determination as to what adjustments, if any, will be
made and the extent thereof will be final, binding and conclusive.


(b)    Binding Nature of Agreement. The terms and conditions of this Agreement
shall apply with equal force to any additional and/or substitute securities
received by you in exchange for, or by virtue of your ownership of, the Award
Shares, to the same extent as the Award Shares with respect to which such
additional and/or substitute securities are distributed, whether as a result of
any spin-off, stock split-up, stock dividend, stock distribution, other
reclassification of the Common Stock of the Company, or similar event. If the
Award Shares are converted into or exchanged for, or stockholders of the Company
receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity, or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
received upon such conversion, exchange or distribution in the same manner and
to the same extent as the Award Shares.


8.    Recoupment. Notwithstanding anything to the contrary in this Agreement,
the Award Shares (including any income, capital gains, proceeds realized or
other economic benefit actually or constructively received by you upon the
receipt or vesting of the Award Shares, and your sale or other disposition of
the Award Shares) shall be subject to recovery under any clawback, recovery or
recoupment policy which the Company may adopt from time to time, including
without limitation the Company’s existing Recoupment Policy, as amended from
time to time or any successor thereto, and any policy which the Company may be
required to adopt under Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law, the rules and regulations of
the U.S. Securities and Exchange Commission, or the requirements of any national
securities exchange on which the Company’s Common Stock may be listed. By
accepting the Award Shares, you expressly acknowledge and agree that the Award
Shares are subject to the terms of the foregoing policies, whether retroactively
or prospectively adopted, and agree to cooperate fully with the Committee to
facilitate the recovery of any Award Shares or proceeds realized from your sale
or other disposition of the Award Shares that the Committee determines in its
sole discretion is required or entitled to be recovered pursuant to the terms of
such policies.


9.    Retention. Notwithstanding anything to the contrary in this Agreement, you
acknowledge and agree that the terms and conditions of the Company’s existing
Executive Stock Ownership and Retention Guideline, as amended from time to time
or any successor thereto (the “Ownership Guideline”), are incorporated by
reference into this Agreement and shall apply to your Award Shares if you on the
Grant Date are or subsequently become an employee who is subject to the
Ownership Guideline.


10.    Non-Guarantee of Employment or Service Relationship. Nothing in the Plan
or this Agreement shall alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any Award
Shares or any other adverse effect on your interests under the Plan.


11.    Rights as Stockholder. Except as otherwise provided in this Agreement
with respect to the nonvested and forfeitable Award Shares, you will possess all
incidents of ownership of the Award Shares, including the right to vote the
Award Shares and receive dividends and/or other distributions declared on the
Award Shares.


12.    The Company’s Rights. The existence of the Award Shares shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.






--------------------------------------------------------------------------------




13.    Notices. All notices and other communications made or given pursuant to
this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to you at the address
contained in the records of the Company, or addressed to the Committee, care of
the Company for the attention of its Corporate Secretary at its principal
executive office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.


14.    Electronic Delivery of Documents. The Company may electronically deliver,
via e-mail or posting on the Company’s website, this Agreement, information with
respect to the Plan or the Award Shares, any amendments to the Agreement, and
any reports of the Company provided generally to the Company’s stockholders. You
may receive from the Company, at no cost to you, a paper copy of any
electronically delivered documents. Requests should be made to the Secretary of
the Company at 430 Airport Road, Greeneville, Tennessee 37745 (Telephone: (423)
636 7000).


15.    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the Award Shares granted hereunder. Any oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Award Shares granted hereunder shall be void and ineffective for all purposes.


16.    Amendment. This Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that this Agreement may not be
modified in a manner that would have a materially adverse effect on the Award
Shares as determined in the discretion of the Committee, except as provided in
the Plan or in a written document signed by each of the parties hereto.


17.    Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Conflicts between this Agreement and the Plan shall be resolved in accordance
with the terms of the Plan. In the event of any ambiguity in this Agreement or
any matters as to which this Agreement is silent, the Plan shall govern. A copy
of the Plan is available upon request to the Committee.


18.    Governing Law. The validity, construction and effect of this Agreement,
and of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Tennessee, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect hereto will be brought in the federal or state courts in the districts
which include Greeneville, Tennessee, and you hereby agree and submit to the
personal jurisdiction and venue thereof.


19.    Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.


20.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


{Glossary appears on next page}




--------------------------------------------------------------------------------






GLOSSARY




(a)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Forward Air
Corporation (including but not limited to joint ventures, limited liability
companies and partnerships). For this purpose, “control” means ownership of 50%
or more of the total combined voting power of all classes of stock or interests
of the entity.


(b)    “Cause” means (A) your fraud, malfeasance, self-dealing, embezzlement or
dishonesty with respect to business affairs of the Company or its successor
whether or not the Company or its successor is materially harmed; (B) your
conviction of or failure to contest prosecution for a felony or a crime
involving moral turpitude; (C) your material breach of the employment agreement
between the Company or its successor and you; (D) your failure, after reasonable
notice, to comply promptly with any valid and legal directive of the Board of
Directors of the Company or its successor; or (E) your failure to perform
adequately your responsibilities under the employment agreement between the
Company or its successor and you as demonstrated by objective and verifiable
evidence showing that the business operations under your control have been
materially harmed as a result of your gross negligence or willful misconduct.


(c)    “Change in Control” shall have the meaning ascribed thereto in the Plan.


(d)    “Committee” means the Board of Directors of Forward Air Corporation or
such committee or committees appointed by the Board to administer the Plan.


(e)    “Company” means Forward Air Corporation and its Affiliates, except where
the context otherwise requires. For purposes of determining whether a Change in
Control has occurred, Company shall mean only Forward Air Corporation.


(f)    “Disability” shall mean a disability as determined under procedures
established by the Committee for purposes of the Plan.


(g)    “Material Change In Duties” shall be deemed to have occurred when,
without your consent, you are assigned any duties inconsistent in any material
respect with your position (including status, offices, titles, and reporting
requirements), authority, duties or responsibilities as in effect on the CIC
Date of the Change in Control, or any other action by the Company or its
successor which results in a materially demonstrable diminution in such
position, authority, duties or responsibilities. No Material Change in Duties
shall be deemed to have occurred unless (i) you notify the Company or its
successor in writing within 90 days after the assignment of materially
inconsistent duties, and the Company or its successor fails to cure this
material inconsistency within 30 days after receipt of the notice, and (ii) your
termination of employment occurs no later than one year after the initial
assignment of materially inconsistent duties.


(h)    “Qualifying Termination” means your termination of Service with the
Company or its successor provided that the termination is either (a) initiated
by the Company or a parent or subsidiary of the Company, or a successor to any
such entity for a reason other than Disability, death, Retirement or for Cause,
or (b) initiated by you for a Material Change in Duties.


(j)    “Service” means your employment with the Company and its Affiliates. Your
Service will be considered to have ceased with the Company and its Affiliates
if, immediately after a sale, merger or other corporate transaction, the trade,
business or entity with which you are employed or otherwise have a service
relationship is not Forward Air Corporation or an Affiliate of Forward Air
Corporation.


(k)    “You”; “Your”. You means the recipient of the Award Shares as reflected
in the first paragraph of this Agreement. Whenever the word “you” or “your” is
used in any provision of this Agreement under circumstances where the provision
should logically be construed, as determined by the Committee, to apply to the
estate, personal representative, or beneficiary to whom the Award Shares may be
transferred by will or by the laws of descent and distribution, the words “you”
and “your” shall be deemed to include such person.


{End of Agreement; Signature page follows.}




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.
FORWARD AIR CORPORATION
By:                         


Date:                                             


The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.
WITNESS:                                GRANTEE
                                                        




Date:                                             


Enclosure: Prospectus for the Forward Air Corporation Amended and Restated Stock
Option and Incentive Plan








--------------------------------------------------------------------------------






IMPORTANT TAX INFORMATION


INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS


1.
The 83(b) Election is Irrevocable. The 83(b) Election is a voluntary election
that is available to you. It is your decision whether to file an 83(b) Election.

2.
If you choose to make an 83(b) Election, the 83(b) Election Form must be filed
with the Internal Revenue Service within 30 days of the Grant Date; no
exceptions to this rule are made.

3.
If you choose to make an 83(b) Election, you must provide a copy of the 83(b)
Election Form to the Corporate Secretary or other designated officer of the
Company. This copy should be provided to the Company at the same time that you
file your 83(b) Election Form with the Internal Revenue Service.

4.
In addition to making the filing under Item 2 above, you must attach a copy of
your 83(b) Election Form to your tax return for the taxable year that includes
the Grant Date.

5.
If you make an 83(b) Election and later forfeit the Award Shares, you will not
be entitled to a refund of the taxes paid with respect to the gross income you
recognized under the 83(b) Election.

6.
You must consult your personal tax advisor before making an 83(b) Election. The
attached election forms are intended as samples only, they must be tailored to
your circumstances and may not be relied upon without consultation with a
personal tax advisor.







--------------------------------------------------------------------------------






SECTION 83(b) ELECTION FORM




Election Pursuant to Section 83(b) of the Internal Revenue Code to Include
Property in Gross Income in Year of Transfer


The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.    The name, address, and taxpayer identification number of the undersigned
are:
______________________________
______________________________
______________________________
___-__-____
2.    The property with respect to which the election is made is _________
shares of Common Stock, par value $.01 per share, of Forward Air Corporation, a
Tennessee corporation (the “Company”).
3.    The date on which the property was transferred was _____________, 20__,
the date on which the taxpayer received the property pursuant to a grant of
restricted stock.
4.    The taxable year to which this election relates is calendar year 20__.
5.    The property is subject to restrictions in that the property is not
transferable and is subject to a substantial risk of forfeiture until the
taxpayer vests in the property. The taxpayer will vest in one-third of the
shares of Common Stock on ______________ __th of each of calendar years 20__,
20__ and 20__, provided the taxpayer is in the employ of the Company on such
dates. Vesting also may accelerate upon the occurrence of certain events.
6.    The fair market value at the time of transfer (determined without regard
to any restrictions other than restrictions which by their terms will never
lapse) of the property with respect to which this election is being made is
$________________ per share; with a cumulative fair market value of
$______________. The taxpayer did not pay any amount for the property
transferred.
7.    A copy of this statement was furnished to Forward Air Corporation, for
whom the taxpayer rendered the services underlying the transfer of such
property.
8.    This election is made to the same effect, and with the same limitations,
for purposes of any applicable state statute corresponding to Section 83(b) of
the Internal Revenue Code.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.
Signed: _________________________________________________
Date:     __________________________




--------------------------------------------------------------------------------






Letter for filing §83(b) Election Form








[Date]




CERTIFIED MAIL
RETURN RECEIPT REQUESTED
Internal Revenue Service Center
                    
                    
                    
(the Service Center to which individual income tax return is filed)
Re:    83(b) Election of [Name]
Social Security Number:    _______________________
Dear Sir/Madam:
Enclosed is an election under §83(b) of the Internal Revenue Code of 1986, as
amended, with respect to certain shares of stock of Forward Air Corporation, a
Tennessee corporation, that were transferred to me on _______________, 20__.
Please file this election.
Sincerely,
_________________________________
[Name]


cc: Corporate Secretary of Forward Air Corporation






